DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
Response to Amendment
Applicant’s amendments of claims 1, 3, and 5-8 are acknowledged by the Examiner.
Applicant’s cancelation of claims 2, 4, and 10 are acknowledged by the Examiner.
Applicant’s addition of new claims 11 and 12 are acknowledged by the Examiner.
Applicant’s amendment of claims 1, 3, and 6-8 have overcome the previous rejections under 35 U.S.C. 112(b). As such the rejection under 35 U.S.C. 112(b) with respect to claims 1, 3, and 6-8 have been withdrawn.
Applicant’s cancelation of claim 10 has overcome the previous rejections under 35 U.S.C. 112(b). As such the rejection under 35 U.S.C. 112(b) with respect to claim 10 has been withdrawn.
Response to Arguments
Examiner notes that Applicant cites multiple videos directed towards Applicant’s invention, and a brochure for Applicant’s invention in their arguments and asserts that key 
Applicant’s arguments with respect to claim(s) 1, 2, 5-9 and 11-12 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, since Toth will continue to be relied upon as a teaching reference, Examiner will address Applicant’s arguments with respect to Toth,
In regards to Applicant’s arguments in view of Toth, specifically that Toth does not teach that the wedge (38) taught by Toth extends “from the waist to the buttocks of the patient”, and instead Toth only extends from the shoulders to the waist of the patient (see remarks [0017]). Examiner would first like to point out that the wedge “extends from the waist to the buttocks of the patient” is not actually claimed by claim 1, and instead, claim 1 recites “the hip wedge being configured to extend between the waist of a patient and the buttocks of a patient”. As such the wedge is only required to extend past one or the other and be “between the waist of a patient, and the buttocks of the patient”. As Applicant has pointed out, 38 extends at least to the waist of the patient, and as seen in Figure 4, it would appear that 38 extends past the user’s waist and as such would meet the claimed limitation. 
a single wedge as taught by Toth would position the patient such that they are not “supine”. However, Examiner points to the final office action dated 10/16/2020 pages [0007-0008] where Examiner states that since Toth teaches a pair of 38 to be selectively used depending upon whether the right or the left leg is to be put into the support, it would have been obvious to one of ordinary skill that if both legs were to be put into the foot support, to have used the pair of 38 simultaneously to maintain the patient’s legs in the proper position. Examiner further asserts that it would be obvious to one of ordinary skill in the art that utilizing 38 on either side of the patient simultaneously would offset the rotation caused by one of the wedges 38, and as such the patient would be in a supine position. 
In regards to Applicant’s argument in view of Toth and how Toth does not teach a spatial relationship between the hip wedge and the foot support, see Toth figure 4 that there is a gap between 26 and 38. As such, while Toth may not explicitly disclose the claimed limitation of 12-36 inches, Toth does in fact disclose a spatial relationship between the hip wedge and foot support.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide antecedent basis for the limitation “the spatial relationship ranges between 12 to 36 inches to maintain the patient’s knee in an unsupported neutral straight position”. An unsupported knee is not adequately described in the specification, and therefore an unsupported knee directly caused by a spatial relationship from resting a pillow beneath their upper calf and/or knee and/or thigh. That is to say, it is contemplated that the disclosed foot support 100 may be positioned under a patient's heel and lower calf, while a standard pillow can be inserted below the upper calf and/or knee and/or thigh for added comfort. In this way, a pillow may provide support to the portions of a patient's legs in the gap between foot support 100 and hip wedge 200”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-9, and 11-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was to maintain the patient’s knee in an unsupported neutral straight position”. An unsupported knee is not adequately described in the specification, and therefore an unsupported knee directly caused by a spatial relationship from the first and second hip wedge to the foot support is not described by the specification either. When consulting Applicant’s specification [0041], it would appear that Applicant teaches away from leaving the knee in an unsupported neutral straight position stating “In other instances, patients may find added comfort from resting a pillow beneath their upper calf and/or knee and/or thigh. That is to say, it is contemplated that the disclosed foot support 100 may be positioned under a patient's heel and lower calf, while a standard pillow can be inserted below the upper calf and/or knee and/or thigh for added comfort. In this way, a pillow may provide support to the portions of a patient's legs in the gap between foot support 100 and hip wedge 200”. Therefore the aforementioned claim limitation is considered to be new matter. 
Claims 3, 5-9, and 11-12 are rejected under 35 U.S.C. 112(a) due to their dependency from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 recites the limitation "the gap" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the gap" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 presents the limitation: “wherein the heel cups are 3 inches in diameter”. However, this limitation is already presented in claim 1, wherein claim 1 presents the limitation: “a heel cup having a diameter of 3 inches. Thus claim 5 reiterates claim 1 and does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castle (US 2013/0319426 A1) in view of Jewell (US 2012/0247484 A1), Toth (US 5,289,828) with extrinsic evidence provided by Nationwide age references for sitting height, leg length, and sitting height/height ratio, and their diagnostic value for disproportionate growth disorders by Fredriks et al. (Published 4/29/2005).
In regards to claim 1, Castle discloses a method for aiding a patient in recovering from a medical procedure (see [0001-0002] and [0005]), comprising: 
positioning the patient in a supine position (see [0027] in reference to the patient lying on their back) on a surface (7; see [0020]; see Figure 7) such that both shoulder blades of the patient contact the surface (see [0027] in reference to the patient laying on their back, i.e. both shoulder blades contacting 7); 
positioning a foot support (1; see [0017]; see Figure 7) on the surface (7; see Figure 7), the foot support (1) having a length, a width, and depth (see [0022]; see Figure 5), and a first and second leg groove (13L and 13R; see [0018]; see Figure 2) extending perpendicularly across the foot support (1) from a proximal end (17; see [0021]; see Figure 2) of the foot support (1) to a distal end (15; see [0021]; see Figure 2) of the foot support (1; see Figure 2 that 13L and 13R extend perpendicularly across 1) the first and second leg groove (13L and 13R) being separated by a divider (11M; see [0018]; see Figure 2), wherein the first and second leg groove (13L and 13R) each comprise a heel cup (19; see [0020]; see Figure 2 that 19 is curved such that it would “cup” a user’s heel and as such is construed to be a heel cup) having a diameter of 3 inches (see [0022] in reference to 19 extending 3 inches from 9b, this is construed to be a diameter of 3 inches), and the heel cup (19) is configured to hold the patient's heels in a position that prevents the patient's heel from rotating from a position where the feet are perpendicular to the surface (7; see [0020] in reference to 19 and 11 supporting a foot such that it doesn’t flop to one side of the other; see Figures 6, 7, and 9 that while the patient has their heel within 19, the patient’s feet are perpendicular to 7); 
positioning the patient's first and second legs in the first and second leg grooves (13L and 13R; see Figure 7 in reference to positioning a first leg in a groove, while only one leg is seen being positioned, since there are a first and second leg groove, a patient would position a left leg in 13L, and a right leg in 13R), respectively, and positioning the patient's heels in the heel cup (19; see Figure 7) of the first and second leg groove (13L and 13R) so as to lay the patient's lower leg flush with the first and second leg grooves (see Figure 7 that the patient’s lower leg is flush with the groove); and 
maintaining the patient's knee in an unsupported, neutral straight position such that the knee gains passive extension due to gravity (see Figure 7 that when a patient’s lower leg is within the groove, the knee is elevated above 1 and is therefore unsupported in a neutral straight position such that the knee gains passive extension due to gravity).
Castle does not disclose reducing a tendency of the patient's first and second legs to rotate outward by positioning a first hip wedge and second hip wedge underneath the patient's first and second hip, the first hip wedge and second hip wedge being configured to extend between the waist of a patient and the buttocks of a patient to prevent external rotation of the first hip and second hip respectively while maintaining the patient in the supine position on the surface such that a spatial relationship is defined between the proximal end of the foot support and the first and second hip wedges, respectively, and the spatial relationship ranges between 12 to 36 inches;
wherein the leg grooves have a height of 3 inches at the proximal end and 5 inches at the distal end; and 
wherein the first hip wedge and second hip wedge have a triangular prism shape, and the first hip wedge and second hip wedge are spatially oriented at the foot support's proximal end.
In regards to the limitation of wherein the leg grooves have a height of 3 inches at the proximal end and 5 inches at the distal end. Castle discloses wherein the leg grooves have a first height (T1; see Figure 4) at the proximal end (17; see Figures 2 and 4) and a second greater height (T2; see Figure 4) at the distal end (15; see Figures 2 and 4). Castle does not explicitly wherein the leg grooves have a height of 3 inches at the proximal end and 5 inches at the distal end.
However, Jewell teaches an analogous leg support (110; see [0048]; see Figures 2a-2d) with an analogous proximal end (114; see [0057]; see Figure 2b) and an analogous distal end (112; see [0056]; see Figure 2b) wherein the support has a height of 3 inches (see [0054] in reference to H2 being a height of 2-3 inches) at the proximal end (114) and 5 inches (see [0054] in reference to H1 being 2-6 inches which encompasses 5 inches and therefore meets the claimed limitation of 5 inches) at the distal end (112) for the purpose of being thick enough to have the heel float (similar to that of Castle) but thin enough to allow for floating while maintaining patient comfort (including positioned on their back; see [0053] and [0054]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the first and second thickness of the leg grooves as taught by Castle, and to have made them with a height of 3 inches at the proximal end and 5 inches at the distal end as taught by Jewell in order to have provided improved leg grooves that would add the benefit of being thick enough to have the heel float (similar to that of Castle) but thin enough to allow for floating while maintaining patient comfort (including positioned on their back; see [0053] and [0054]).
Castle as modified by Jewell still does not disclose reducing a tendency of the patient's first and second legs to rotate outward by positioning a first hip wedge and second hip wedge underneath the patient's first and second hip, the first hip wedge and second hip wedge being configured to extend between the waist of a patient and the buttocks of a patient to prevent external rotation of the first hip and second hip respectively while maintaining the patient in the supine position on the surface such that a spatial relationship is defined between the proximal end of the foot support and the first and second hip wedges, respectively, and the spatial relationship ranges between 12 to 36 inches; and 
wherein the first hip wedge and second hip wedge have a triangular prism shape, and the first hip wedge and second hip wedge are spatially oriented at the foot support's proximal end.
However, Toth teaches an analogous method for aiding a patient recovering from a medical procedure (see [Abstract]), comprising an analogous foot support (10; see [Col 4 ln 1-16]; see Figure 4) and an analogous proximal end (18; see [Col 4 ln 1-16]; see Figure 4), distal end (20; see [Col 4 ln 1-16]; see Figure 4), and an analogous hip wedge (38; see [Col 5 ln 64-Col 6 ln 22]; see Figure 4); wherein the method comprises reducing a tendency of the patient's leg to rotate outward (see [Col 5 ln 64-68] in reference to assuring the patient’s hip (and therefore the leg) does not rotate) by positioning a hip wedge (38) underneath the patient's hip (see annotated Figure 4 below), the hip wedge (38) and being configured to extend between the waist (waist is defined by Dictionary.com as: “the part of the body in humans between the ribs and the hips, usually the narrowest part of the torso” (see https://www.dictionary.com/browse/waist)) of a patient and the buttocks of a patient (see annotated Figure 4 below) to prevent external rotation of the hip respectively (see [Col 5 ln 64-68]) such that a spatial relationship is defined between the proximal end (18) of the foot support (10) and the hip wedge (38; see annotated Figure 4 below), respectively; and 
wherein the hip wedge (38) has a triangular prism shape (see Figure 4), and the hip wedge (38) are spatially oriented at the foot support's (10) proximal end (18; see annotated Figure 4 below) for the purpose of allowing the patient to be positioned, with each position keeping the patient’s leg in a correct and desired position without employing cinching straps .

    PNG
    media_image1.png
    587
    944
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    587
    944
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method as disclosed by Castle as modified by Jewell and to have added the step of positioning a hip wedge under the hip of the user as taught by Toth in order to have provided an improved method for aiding a patient that would add the benefit of allowing the patient to be positioned, with each position keeping the patient’s leg in a correct and desired position without employing cinching straps about the patient’s legs (see [Col 2 ln 53-58]) and assuring the patient’s hip (and therefore the leg) does not rotate (see [Col 5 ln 64-68]). 
Castle as modified by Jewell and Toth does not explicitly disclose reducing a tendency of the patient's first and second legs to rotate outward by positioning a first hip wedge and second hip wedge underneath the patient's first and second hip, the first hip wedge and second hip wedge being configured to extend between the waist of a patient and the buttocks of a patient to prevent external rotation of the first hip and second hip respectively while maintaining the patient in the supine position on the surface, such that a spatial relationship is defined between the proximal end of the foot support and the first and second hip wedges;
the spatial relationship ranges between 12 to 36 inches.
However, Toth further teaches reducing a tendency of the patient's first and second legs to rotate outward (see [Col 5 ln 64-68] in reference to assuring the patient’s hip (and therefore the leg) does not rotate) by positioning a first hip wedge and second hip wedge underneath the patient's first and second hip (see [Col 6 ln 11-15] in reference to the mattress being provided with a pair of 38 to be selectively used depending upon whether the right or the left leg is to be moved (put into the foot support), because the method as disclosed by Castle as modified by Jewell and Toth discloses positioning both right and left legs into the foot support, it would be obvious to one of ordinary skill in the art to utilize both the first and second hip wedge (pair of 38) simultaneously), the first hip wedge and second hip wedge (pair of 38) being configured to extend between the waist of a patient and the buttocks of a patient (see annotated figure 4 above in reference to a single 38 being positioned as such, therefore the pair of 38 would be positioned similarly) to prevent external rotation of the first hip and second hip respectively (see [Col 5 ln 64-68]) while maintaining the patient in the supine position on the surface (it would be obvious to one of ordinary skill in the art that utilizing 38 on either side of the patient simultaneously would offset the rotation caused by one of the wedges 38, and as such the patient would be in a supine position), such that a spatial relationship is defined between the proximal end (18) of the foot support (10) and the first and second hip wedges (pair of 38; see annotated Figure 4 above), respectively, for the purpose of allowing both of the legs of the patient to be positioned, with each position keeping the patient’s legs in a correct and desired position without employing .
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method as disclosed by Castle as now modified by Jewell and Toth and to have added the second hip wedge such that there is a pair of hip wedges as further taught by Toth in order to have provided an improved method that would add the benefit of allowing both of the legs of the patient to be positioned, with each position keeping the patient’s legs in a correct and desired position without employing cinching straps about the patient’s legs (see [Col 2 ln 53-58]) and assuring the patient’s hips (and therefore the legs) do not rotate (see [Col 5 ln 64-68]).
Castle as modified by Jewell and Toth does not explicitly disclose the spatial relationship ranges between 12 to 36 inches.
However, Toth teaches a spatial relationship (see annotated Figure 4 above) between a hip wedge (38) and the proximal end (18) of the foot support (10). Toth does not explicitly teach the spatial relationship ranges between 12 to 36 inches. However it would have been obvious to one of ordinary skill in the art, through routine experimentation to have made the spatial relationship within the range of 12 to 36 inches for the purpose of ensuring the spatial relationship could properly support and account for variations in the size of every individual’s leg length. This spatial relationship is made obvious by the article titled: Nationwide age references for sitting height, leg length, and sitting height/height ratio, and their diagnostic value for disproportionate growth disorders by Fredriks et al. (Published 4/29/2005) wherein Fredriks states that the average leg length of males ages 0-21 years of age ranges from roughly 15cm (6 inches) to 100cm (39 inches) (see Figure 1). 

In regards to claim 3, Castle as modified by Jewell and Toth discloses the method as discussed above.
Castle further discloses wherein the first and second leg grooves (13L and 13R) are each tapered from a narrower portion to a wider portion (see Figure 2), and wherein the narrower portion is at the distal end (15) of the foot support (1; see Figure 2) and the wider portion is at the proximal end (17) of the foot support (1; see Figure 2).
In regards to claim 5, Castle as modified by Jewell and Toth discloses the method as discussed above.
Castle further discloses wherein the heel cups (19) are 3 inches in diameter (see [0022] in reference to 19 extending 3 inches from 9b, this is construed to be a diameter of 3 inches). 
In regards to claim 7, Castle as modified by Jewell and Toth discloses the method as discussed above.
Castle further discloses wherein the foot support (1) has a height that is tapered from a first height of 6 inches to a second height of 8 inches (see [0021] in reference to a depth of 5 inches to 8 inches; see Figure 4 that the depth D corresponds to a tapering height of the top edge of the support from the leg groove; therefore 5 inches is construed to be a first height, and 8 . 
In regards to claim 11, Castle as modified by Jewell and Toth discloses the method as discussed above.
Castle as modified by Jewell and Toth does not explicitly disclose wherein the gap is 12 inches.
Toth teaches a spatial relationship (see annotated Figure 4 above) between a hip wedge (38) and the proximal end (18) of the foot support (10). Toth does not explicitly teach the gap is 12 inches. However it would have been obvious to one of ordinary skill in the art, through routine experimentation to have made the spatial relationship 12 inches for the purpose of ensuring the spatial relationship could properly support and account for variations in the size of every individual’s leg length. This spatial relationship is made obvious by the article titled: Nationwide age references for sitting height, leg length, and sitting height/height ratio, and their diagnostic value for disproportionate growth disorders by Fredriks et al. (Published 4/29/2005) wherein Fredriks states that the average leg length of males ages 3-8 years of age ranges from roughly 35cm (about 14 inches) to 70cm (27.5 inches) (see Figure 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the spatial relationship as disclosed by Castle as now modified by Jewell and Toth and to have made the spatial relationship a distance of 12 inches in order to have provided an improved spatial relationship that would add the benefit of ensuring the spatial relationship could properly support and account for variations in the size of every individual’s leg length. 
In regards to claim 12, Castle as modified by Jewell and Toth discloses the method as discussed above.
Castle as modified by Jewell and Toth does not explicitly disclose wherein the gap is 36 inches.
Toth teaches a spatial relationship (see annotated Figure 4 above) between a hip wedge (38) and the proximal end (18) of the foot support (10). Toth does not explicitly teach the gap is 36 inches. However it would have been obvious to one of ordinary skill in the art, through routine experimentation to have made the spatial relationship 36 inches for the purpose of ensuring the spatial relationship could properly support and account for variations in the size of every individual’s leg length. This spatial relationship is made obvious by the article titled: Nationwide age references for sitting height, leg length, and sitting height/height ratio, and their diagnostic value for disproportionate growth disorders by Fredriks et al. (Published 4/29/2005) wherein Fredriks states that the average leg length of males ages 21 years of age is roughly 100 cm (39 inches) (see Figure 1) and further obviated by the World’s tallest man, Robert Wadlow being 8’11” (or 107 inches, having a leg size roughly half that height of 53.5 inches and would therefore require a spatial relationship as large as 36 inches). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the spatial relationship as disclosed by Castle as now modified by Jewell and Toth and to have made the spatial relationship a distance of 36 inches in order to have provided an improved spatial relationship that would add the benefit of ensuring the spatial relationship could properly support and account for all variations in the size of every individual’s leg length. 
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castle (US 2013/0319426 A1) in view of Jewell (US 2012/0247484 A1), Toth (US 5,289,828) as applied to claims 1, 3, 5, 7, 11-12 above, and further in view of Conlon et al. (US 2004/0070254 A1) (hereinafter Conlon).
In regards to claim 6, Castle as modified by Jewell and Toth discloses the method as discussed above.
Castle as modified by Jewell and Toth does not disclose wherein the first and second leg grooves and the divider have a combined width of 12 inches. 
However, Conlon teaches an analogous foot support (20; see [0014]; see Figure 1) for the analogous purpose of aiding a patient in recovery from a medical procedure (see [0002]), comprising an analogous first and second leg groove (24 and 26; see [0027]; see Figure 1), and an analogous divider (40; see [0043]; see Figure 1); wherein the first and second leg grooves (24 and 26) and the divider (40) have a combined width of 12 inches (see [0032] in reference to the preferred value of “b” (which includes 24, 26, and 40) is 12-22 inches; see Figure 1) for the purpose of improving blood flow and thereby reducing swelling and pain by allowing for variation in dimension and placement (see [0002] and [0005]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the combined width of the first and second leg grooves and the divider to be 12 inches as taught by Conlon in order to have provided an improved first and second leg grooves and divider that would add the benefit of improving blood flow and thereby reducing swelling and pain by allowing for variation in dimension and placement (see [0002] and [0005]) thereby increasing the recovery capabilities and the adaptability in placement for the device.
In regards to claim 8, Castle as modified by Jewell and Toth discloses the method as discussed above.
Castle as modified by Jewell and Toth does not disclose wherein the foot support has a height that is approximately 8 inches, the foot support’s width is approximately 22 inches, and the foot support’s depth is approximately 13 inches.
However, Conlon teaches an analogous foot support (20; see [0014]; see Figure 1) for the analogous purpose of aiding a patient in recovery from a medical procedure (see [0002]), comprising an analogous first and second leg groove (24 and 26; see [0027]; see Figure 1), and an analogous divider (40; see [0043]; see Figure 1); wherein the foot support (20) has a height that is approximately 8 inches, the foot support’s width is approximately 22 inches, and the foot support’s depth is approximately 13 inches (Conlon establishes with Figure 1 that 20’s height (H) may range from 3-12 inches, 20’s width (B) can range from 15-25 inches, and 20’s depth (D) can range from 4-12 inches, which is further allowed a variation of up to 30%, thereby expanding the depth range to 2.8 to 15.6 inches as further seen in figure 6; see [0047]; therefore Conlon teaches a height, width, and depth of the analogous foot support 20 which encompasses all of the claimed values respectively, satisfying the claim values for width, depth, and height) for the purpose of elevating the user’s legs to facilitate blood flow in the desired areas of the body while avoiding too high of a positioning which can lead to discomfort (see [0006]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foot support’s dimensions as disclosed by Castle as modified by Jewell and Toth and to have made is the dimensions as taught by Conlon in order to have provided an improved foot support that would add the benefit of .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castle (US 2013/0319426 A1) in view of Jewell (US 2012/0247484 A1), Toth (US 5,289,828) as applied to claims 1, 3, 5, 7, 11-12 above, and further in view of Chon et al. (US 9,775,440 B1) (hereinafter Chon).
In regards to claim 9, Castle as modified by Jewell and Toth discloses the method as discussed above.
Castle as modified by Jewell and Toth does not disclose wherein the first and second hip wedges each have a height of approximately 5.25 inches, and a width of approximately 10.29 inches. 
However, Chon teaches an analogous wedge device (100; see [Col 3 ln 27-35]) for the analogous purpose of providing an adjustable support to relieve local pressure to the legs and hip joint while resting (see [Col 1 ln 8-16] and [Col 2 ln 5-10]) wherein the wedge has a height of approximately 5.25 inches, and a width of approximately 10.29 inches (see [Col 3 ln 51-56 in reference to the height of 100 being between 5-9 inches; see [Col 4 ln 5-10] in reference to the width of 100 being between 6-10 inches (10 inches is approximately 10.29 inches) for the purpose of effectively accommodating various physical characteristics of a user to relieve pressure to the legs and hip of a user (see [Col 3 ln 40-45]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the hip wedges as disclosed by Castle as modified by Jewell and Toth and to have made them the size of the wedge as taught by Chon in order to have provided an improved wedge that would add the benefit of effectively .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hinders et al. (US 2006/0278237 A1)
Robran et al. (US 2014/0190488 A1)
Day (US 2003/0230310 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL A MILLER/Examiner, Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786